         Case 1:17-cv-00609-RJL Document 40 Filed 11/20/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
W.A. MONCRIEF, JR.,                 )
                                    )
            Plaintiff,              )              Case No. 17-CV-609-RJL
                                    )
      v.                            )
                                    )
U.S. DEPARTMENT OF THE              )
INTERIOR, et al.,                   )
                                    )
            Defendants,             )
                                    )
      and                           )
                                    )
PIKUNI TRADITIONALIST               )
ASSOCIATION, et al.,                )
                                    )
            Defendant-Intervenors.  )
____________________________________)


                NOTICE OF APPEAL BY DEFENDANT-INTERVENORS
                 PIKUNI TRADITIONALIST ASSOCIATION, ET AL.

       Pursuant to Federal Rules of Appellate Procedure 3 and 4(a)(3), notice is hereby given

that Pikuni Traditionalist Association, Blackfeet Headwaters Alliance, Glacier-Two Medicine

Alliance, Montana Wilderness Association, National Parks Conservation Association, and The

Wilderness Society, Defendant-Intervenors in Case No. 17-CV-609-RJL, hereby appeal to the

U.S. Court of Appeals for the District of Columbia Circuit from this Court’s Memorandum

Opinion and Order entered on September 24, 2018 (ECF Nos. 37 and 38).
  Case 1:17-cv-00609-RJL Document 40 Filed 11/20/18 Page 2 of 3



Respectfully submitted this 20th day of November, 2018.

                                   /s/ Timothy J. Preso
                                   Timothy J. Preso (D.C. Bar No. 456531)
                                   Earthjustice
                                   313 E. Main St.
                                   Bozeman, MT 59715
                                   T: 406.586.9699
                                   F: 406.586.9695
                                   E: tpreso@earthjustice.org

                                   Attorney for Defendant-Intervenors Pikuni
                                   Traditionalist Association et al.




                                      2
          Case 1:17-cv-00609-RJL Document 40 Filed 11/20/18 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was today served via the Court’s CM/ECF

system on all counsel of record.

                                           /s/ Timothy J. Preso                  .
                                           Timothy J. Preso
